                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 SAGE REDWIND,

                Plaintiff,                                                 No. 3:18-cv-02094-SB
         v.
                                                                         OPINION AND ORDER
 WESTERN UNION LLC,

                Defendant.




MOSMAN,J.,

       On November 19, 2019, Magistrate Judge Stacie F. Becke1man issued her Findings and

Recommendation ("F&R") [ECF 99], recommending that I grant in pati and deny in part

Plaintiff Sage Redwind's Motion to Strike [ECF 65]. No objections were filed.

                                      LEGAL STANDARD

       The magistrate judge makes only recommendations to the court, to which any patty may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the rep mi or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See


1 - OPINION AND ORDER
Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003 ). While the level of scrutiny under which I am required to review the F &R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review of the F&R, I agree with Judge Beckerman's reasoning and analysis.

Therefore, I ADOPT the F&R [99] as my own opinion. I GRANT in part and DENY in part

Plaintiff Sage Redwind's Motion to Strike [65]. For the reasons explained in Judge Becke1man's

F&R, I GRANT Ms. Redwind's motion with respect to Defendant Western Union's affirmative

defenses 2-9 and 12-13; those affamative defenses are stricken with leave to amend. See F&R

[99] at 5-6. In addition, I GRANT the motion with respect to affirmative defense 14; that defense

is stricken without leave to amend. Id. I DENY Ms. Redwind's motion with respect to Western

Union's affirmative defenses 1, 10, and 11. Id.

       The deadline for Western Union to file an amended answer in accordance with this

opinion is December 23, 2019.

       IT IS SO ORDERED.
                    '//
       DATED this J_l-a:ay of December, 2019.




                                                             Chief United States District Judge




2 - OPINION AND ORDER
